Citation Nr: 0508326	
Decision Date: 03/21/05    Archive Date: 03/30/05

DOCKET NO.  01-08 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from August 1948 to June 
1952. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in St. Louis, Missouri.  In June 2002 the veteran 
presented oral testimony at a hearing at the RO before the 
undersigned Veterans Law Judge.  In September 2002 the Board 
ordered further development.  In October 2003 the Board 
remanded the claim pursuant to Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
and other VA policy considerations for initial agency of 
original jurisdiction (AOJ) consideration of evidence 
obtained pursuant to development and for completion of the 
remaining requested development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The AOJ has not sent a letter to the veteran regarding its 
duties under the Veterans Claims Assistance Act of 2000 
(VCAA).  The Board has been prohibited from curing this 
defect.  Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

The AMC did not request the unit history for the veteran's 
unit, as required by the October 2003 remand.  The AMC also 
did not verify through a government entity that various 
servicemen were killed or injured.  Instead, the AMC relied 
on casualty information from a website of an apparent non-
government organization.  Therefore, the AMC did not comply 
with the directives of the October 2003 remand.  See Stegall 
v. West, 11 Vet. App. 268 (1998).

Accordingly, this case is remanded for the following:

1.  The AMC should issue a VCAA letter to 
the veteran.

2.  The AMC should ask the veteran 
provide the exact or approximate dates 
when [redacted], [redacted], [redacted] 
[redacted], and [redacted] were either 
killed or injured.  The AMC should advise 
the veteran that he needs to provide at 
least 60-day time periods for the 
approximate dates when [redacted], [redacted] 
[redacted], [redacted], and [redacted] 
were either killed or injured.

3.  The AMC should contact the U.S. Armed 
Services Center for Research of Unit 
Records (USASCRUR) and obtain the unit 
history of H/S Co. 116th Engineering C 
Bn. from January 1952 to April 1952.

4.  The AMC should request that the 
appropriate agency verify that [redacted] 
[redacted], [redacted], [redacted], and 
[redacted] were members of the H/S Co. 
116th Engineering C Bn. and that they 
were either killed or injured between 
January 1952 and April 1952. 

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedure.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




